Title: General Orders, 10 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 10th 1777.
Burlington.Cambridge. Danbury.


A court of enquiry consisting of four members, & Major General Lord Stirling president, to sit at 12 o’clock to day, at the president’s quarters, and examine into the conduct of Major General Sullivan in the expedition commanded by him to Staten Island in the month of August last[.] Major Taylor, and others, who can give information of this matter are to attend: But if the court see cause to postpone the examination for want of evidence, after hearing what Major Taylor has to urge on that head, they are to do it accordingly. Genl McDougall General Knox—Colonel Spencer, and Col. Clark are appointed members.
The General being informed, that much provision is wasted by the irregular manner in which it is drawn and cooked, does, in earnest terms, exhort the officers commanding Corps to look into and prevent abuses of this kind, and in very express terms also desires that they will see that their men have provisions by them, ready for any emergency—And more over that they will be particularly attentive to the execution of orders, both as to time and manner; ardently wishing that the necessity of a rigid compliance with them, may be deeply impressed, upon the mind of every officer, who ought to consider how impracticable it is, to carry on any military operation without it—It is not for every officer to know the principle upon which every order issues, and to judge how far it may, or may not be dispensed with, or suspended; but their duty to carry them into execution with the utmost punctuality and exactness—They are also to consider, that military movements are like the working of a clock, and will go equally regular and easy, if

every officer does his duty, but without it, be as easily disordered; because neglect in any one part (like the stopping of a wheel) disorders the whole—The General expects therefore, that every officer will duly consider the importance of this observation—Their own reputation, and the duty they owe their country claim it of them, and he earnestly calls upon them to do it.
The General directs that the arms shall be put in the best order without loss of time, ammunition completed, and every thing in readiness against a sudden call, if it should be made upon us—those who want arms are to be supplied immediately, by order from the Adjutant General: But at the foot of each return, an account is to be rendered how the deficiency arises.
Promotions, in consequence of the late deaths and resignations, will now take place as a reward to the merit of deserving officers—The succession in which they are to be made, agreeable to General orders, is to be reported by the General officers of each division, or brigade (after consulting the field officers of the regiment they belong to) Officers who are under the imputation of cowardice, or whose characters in other respects are impeachable, are to be noted; as the General is determined to discriminate between the good & bad—This order is to be confined to promotion—No new appointments will take place at this time in the weak state of the regiments.
After Orders. Returns are to be brought in to morrow morning, of the number of rounds, of cartridges per man, with which each brigade is now furnished.
